Exhibit 10.2(c)
[EMPLOYEE NAME]
 
Employee ID Number:        
 
Grant Number:
ECHELON CORPORATION
NONQUALIFIED STOCK OPTION GRANT AGREEMENT
 
Echelon Corporation (the “Company”) hereby grants you, [NAME OF EMPLOYEE] (the
“Employee”), an option under the Company’s 1997 Stock Plan (the “Plan”) to
purchase shares of common stock of the Company. The date of this Agreement is
[DATE] (the “Grant Date”). In general, the latest date this option will expire
is the expiration date indicated on this Notice of Grant (the “Expiration
Date”). However, as provided in this Agreement, this option may expire earlier
than the Expiration Date. Subject to the provisions of Appendix A (attached to
this Agreement) and of the Plan, the principal features of this option are as
follows:
 

 Maximum Number of Shares      Purchasable with this Option:   [NUMBER]
  Exercise Price per Share:     US $______        Vesting Commencement Date:
  [DATE]          Scheduled Vesting Dates:    Number of Shares  [DATE]   
[NUMBER]
 [DATE]  
[NUMBER]
 [DATE]  
[NUMBER]
 [DATE]  
[NUMBER]

 
Expiration Date: Five Years from the Grant Date; provided, however, this option
may terminate earlier than the Expiration Date, as set in Appendix A.


IMPORTANT:
 
By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Agreement. Optionee has reviewed the
Plan and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of the Plan and Agreement. Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Agreement. Optionee
further agrees to notify the Company upon any change in the residence address
indicated below.

 

 OPTIONEE:    ECHELON CORPORATION               Signature    By            
 Print Name     Title        Residence Address                

  

--------------------------------------------------------------------------------

APPENDIX A - TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION GRANT
 


 
 
1.  Vesting Schedule. The right to exercise this option will vest as to 25% of
the total shares at each one year anniversary of the date of grant, until the
right to exercise this option shall have vested with respect to one hundred
percent (100%) of such Shares. Shares scheduled to vest on any such date
actually will vest only if the Employee has not incurred a Termination of
Service prior to such date.
 
2.  Termination of Option. In the event of the Employee’s Termination of Service
for any reason other than Disability or death, the Employee may, within thirty
(30) days after the date of such Termination of Service, or prior to the
Expiration Date, whichever shall first occur, exercise any then vested but
unexercised portion of this option. In the event of the Employee’s Termination
of Service due to Disability, the Employee may, within one (1) year after the
date of Termination of Service due to Disability, or prior to the Expiration
Date, whichever shall first occur, exercise any then vested but unexercised
portion of this option.


 
For purposes of this Agreement, the Employee shall be deemed to have incurred a
Termination of Service prior to any period of notice for termination of
employment mandated under applicable law. The Employee’s date of Termination of
Service shall mean the date upon which the Employee ceases active performance of
services following the provision of a notification of termination or resignation
from employment or service, and shall be determined solely by this Agreement and
without reference to any other agreement, written or oral, express or implied,
including the Employee’s contract of employment, if any.
 
 
3.  Death of Employee. In the event that the Employee dies while an Employee or
during the thirty (30) days or one (1) year periods referred to in Paragraph 2
above, the Employee’s designated beneficiary, or if no beneficiary survives the
Employee, the administrator or executor of the Employee’s estate (the
“Transferee”), may, within one (1) year after the date of death, exercise any
unexercised portion of the option that was vested prior to the Employee’s
Termination of Service. Any such Transferee must furnish the Company (a) written
notice of his or her status as a Transferee, (b) evidence satisfactory to the
Company to establish the validity of the transfer of this option and compliance
with any laws or regulations pertaining to such transfer, and (c) written
acceptance of the terms and conditions of this option as set forth in this
Agreement.
 
4.  Persons Eligible to Exercise Option. Except as provided in Paragraph 3 above
or as otherwise determined by the Committee in its discretion, this option shall
be exercisable during the Employee’s lifetime only by the Employee.
 
5.  Option is Not Transferable. Except as provided in Paragraph 3 above, this
option and the rights and privileges conferred hereby shall not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this option, or of any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment or similar process,
this option and the rights and privileges conferred hereby immediately shall
become null and void.
 
6.  Exercise of Option. This option may be exercised by the person then entitled
to do so as to any shares which may then be purchased by (a) giving notice in
such form or manner as the Company may designate, (b) providing full payment of
the Exercise Price (and the amount of any income tax the Company determines is
required to be withheld by reason of the exercise of this option or as is
otherwise required under Paragraph 8 below), and (c) giving satisfactory
assurances in the form or manner requested by the Company that the shares to be
purchased upon the exercise of this option are being purchased for investment
and not with a view to the distribution thereof. Notwithstanding any contrary
provision of this Agreement, if the expiration date of this option falls on a
Saturday, Sunday or California holiday, the Employee may exercise any then
vested but unexercised portion of this option at any time prior to the close of
business on the first business day following that Saturday, Sunday or California
holiday.
 
7.  Conditions to Exercise. Except as provided in Paragraph 6 above or as
otherwise required as a matter of law, the (i) Exercise Price for this option
and (ii) minimum federal, state and local income, employment and any other
applicable taxes required to be withheld by the Company as a result of the
exercise of this option shall be made by “net exercise” unless the person
entitled to exercise otherwise elects to pay such amounts by cash, personal
check, cashier’s check or money order. For this purpose, “net exercise” means a
procedure by which such person will be issued a number of Shares determined in
accordance with a formula X = Y(A - (B+C)) / A (rounded up to the nearest whole
Share), where:
 
X = the number of Shares to be issued upon exercise of the option;
 
Y = the total number of Shares with respect to which the person has elected to
exercise the option;
 
A = the Fair Market Value of one (1) Share;
 
B = the exercise price per share;
 
C = the minimum federal, state and local income, employment and any other
applicable taxes attributable to one (1) Share which are required to be withheld
by the Company as a result of the exercise of the option.
 
8.  Tax Withholding and Payment Obligations. The Company will assess its
requirements regarding tax, social insurance and any other payroll tax
withholding and reporting in connection with this option, including the grant,
vesting or exercise of this option or sale of shares acquired pursuant to the
exercise of this option (“tax-related items”). These requirements may change
from time to time as laws or interpretations change. Regardless of the Company’s
actions in this regard, the Employee hereby acknowledges and agrees that the
ultimate liability for any and all tax-related items is and remains his or her
responsibility and liability and that the Company (a) makes no representations
or undertaking regarding treatment of any tax-related items in connection with
any aspect of this option grant, including the grant, vesting or exercise of
this option and the subsequent sale of shares acquired pursuant to the exercise
of this option; and (b) does not commit to structure the terms of the grant or
any aspect of this option to reduce or eliminate the Employee’s liability
regarding tax-related items. In the event the Company determines that it and/or
an affiliate must withhold any tax-related items as a result of the Employee’s
participation in the Plan, the Employee agrees as a condition of the grant of
this option to make arrangements satisfactory to the Company to enable it to
satisfy all withholding requirements. The Employee authorizes the Company and/or
an affiliate to withhold all applicable withholding taxes from the Employee’s
wages. Furthermore, the Employee agrees to pay the Company and/or an affiliate
any amount of taxes the Company and/or an affiliate may be required to withhold
as a result of the Employee’s participation in the Plan that cannot be satisfied
by deduction from the Employee’s wages or other cash compensation paid to the
Employee by the Company and/or an affiliate. The Employee acknowledges that he
or she may not exercise this option unless the tax withholding obligations of
the Company and/or any affiliate are satisfied. Notwithstanding the foregoing,
upon exercise of the option, the Company will withhold a portion of the Shares
with respect to which the Employee (or such other authorized person) has elected
to exercise the option that have an aggregate market value sufficient to pay the
minimum federal, state and local income, employment and any other applicable
taxes required to be withheld by the Company as a result of the exercise of the
option. No fractional Shares will be withheld or issued pursuant to the issuance
of Shares; any additional withholding necessary for this reason will be done by
the Company through the Employee’s paycheck. With respect to its executive
officers (as determined by the Company), the Company will withhold an amount
equal to the fair market value of two (2) Shares from the last paycheck due to
such executive prior to the exercise of the option. With respect to other
Employees, the Company, in its discretion, may withhold an amount equal to the
fair market value of two (2) Shares from the first paycheck due to the Employee
following the exercise of the option. In the event that the cash amounts
withheld by the Company exceed the withholding taxes that are due after the
automatic withholding of whole Shares, the Company will reimburse the Employee
for the excess amounts. In the event the withholding requirements are not
satisfied through the withholding of Shares (or, through the Employee’s
paycheck, as indicated above), no Shares will be issued to the Employee (or his
or her estate) unless and until satisfactory arrangements (as determined by the
Administrator) have been made by the Employee with respect to the payment of any
income and other taxes which the Company determines must be withheld or
collected with respect to the exercise of the option. By accepting this option,
the Employee expressly consents to the withholding of Shares and to any
additional cash withholding as provided for in this paragraph 8.
 
9.  Suspension of Exercisability. If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of the shares
upon any securities exchange or under any applicable law, or the consent or
approval of any governmental regulatory authority, is necessary or desirable as
a condition of the purchase of shares hereunder, this option may not be
exercised, in whole or in part, unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Company. The Company shall make reasonable
efforts to meet the requirements of any applicable law or securities exchange
and to obtain any required consent or approval of any governmental authority.
 
10.  Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of Human Resources
Department, at Echelon Corporation, 550 Meridian Avenue., San Jose, CA 95126, or
at such other address as the Company may hereafter designate in writing.
 
11.  No Rights of Stockholder. Neither the Employee (nor any transferee) shall
be or have any of the rights or privileges of a stockholder of the Company in
respect of any of the shares issuable pursuant to the exercise of this option,
unless and until certificates representing such shares shall have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to the Employee (or transferee). Nothing in the Plan or this option
shall create an obligation on the part of the Company to repurchase any shares
purchased hereunder.
 
12.  No Effect on Employment. The Employee's employment with the Company and its
affiliates is on an at-will basis only, subject to the provisions of applicable
law. Accordingly, the terms of the Employee's employment with the Company and
its affiliates shall be determined from time to time by the Company or the
affiliate employing the Employee (as the case may be), and the Company or the
affiliate shall have the right, which is hereby expressly reserved, to terminate
or change the terms of the employment of the Employee at any time for any reason
whatsoever, with or without good cause (subject to the provisions of applicable
law).
 
13.  Other Benefits. Except as provided below, nothing contained in this
Agreement shall affect the Employee’s right to participate in and receive
benefits under and in accordance with the then current provisions of any
pension, insurance or other employee welfare plan or program of the Company or
any affiliate. Notwithstanding any contrary provision of this Agreement, in the
event that the Employee receives a hardship withdrawal from his or her pre-tax
account under the Company’s 401(k) Plan (the “401(k) Plan”), this option may not
be exercised during the six (6) month period following the receipt of such
withdrawal, unless the Company determines that such exercise (or a particular
manner of exercise) would not adversely affect the continued tax qualification
of the 401(k) Plan.
 
14.  Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Terms used and not defined in this Agreement shall have the
meaning set forth in the Plan. This option is not an incentive stock option as
defined in Section 422 of the Internal Revenue Code. The Company may, in its
discretion; issue newly issued shares or treasury shares pursuant to this
option.
 
15.  Maximum Term of Option. Except as provided in Paragraph 3 above, this
option is not exercisable after the Expiration Date.
 
16.  Binding Agreement. Subject to the limitation on the transferability of this
option contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
 
17.  Committee Authority. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee in good faith shall be final and
binding upon the Employee, the Company and all other interested persons. The
Committee shall not be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.
 
18.  Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
 
19.  Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
 
20.  Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
 
21.  Amendment, Suspension, Termination. By accepting this option, the Employee
expressly warrants that he or she has received an option to purchase stock under
the Plan, and has received, read and understood a description of the Plan. The
Employee understands that the Plan is discretionary in nature and may be
modified, suspended or terminated by the Company at any time.
 
22.  Labor Law. By accepting this option, the Employee acknowledges that: (a)
the grant of this option is a one-time benefit which does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options; (b) all determinations with respect to any future grants,
including, but not limited to, the times when the stock options shall be
granted, the number of shares subject to each stock option, the Exercise Price,
and the time or times when each stock option shall be exercisable, will be at
the sole discretion of the Company; (c) the Employee’s participation in the Plan
is voluntary; (d) the value of this option is an extraordinary item of
compensation which is outside the scope of the Employee’s employment contract,
if any; (e) this option is not part of the Employee’s normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (f) the vesting of this option ceases upon
termination of employment for any reason except as may otherwise be explicitly
provided in the Plan or this Agreement; (g) the future value of the underlying
shares is unknown and cannot be predicted with certainty; (h) if the underlying
shares do not increase in value, this option will have no value; (i) this option
has been granted to the Employee in the Employee’s status as an employee of the
Company or its affiliates; (j) any claims resulting from this option shall be
enforceable, if at all, against the Company; and (k) there shall be no
additional obligations for any affiliate employing the Employee as a result of
this option.
 
23.  Disclosure of Employee Information. By accepting this option, the Employee
consents to the collection, use and transfer of personal data as described in
this paragraph. The Employee understands that the Company and its affiliates
hold certain personal information about him or her, including his or her name,
home address and telephone number, date of birth, social security or identity
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all stock options or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
his or her favor, for the purpose of managing and administering the Plan
(“Data”). The Employee further understands that the Company and/or its
affiliates will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of his or her participation in the
Plan, and that the Company and/or any of its affiliates may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. The Employee authorizes the Company
to receive, possess, use, retain and transfer the Data in electronic or other
form, for the purposes of implementing, administering and managing his or her
participation in the Plan, including any requisite transfer to a broker or other
third party with whom he or she may elect to deposit any shares of stock
acquired upon exercise of this option of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares of stock on
his or her behalf. The Employee understands that he or she may, at any time,
view the Data, require any necessary amendments to the Data or withdraw the
consent herein in writing by contacting the human resources department and/or
the stock option administrator for his or her employer.
 
24.  Notice of Governing Law. This option shall be governed by, and construed in
accordance with, the laws of the State of California without regard to
principles of conflict of laws.